Title: To Benjamin Franklin from a Committee of the Library Company of Philadelphia, 28 May 1772: résumé
From: Library Company of Philadelphia
To: Franklin, Benjamin


<Philadelphia, May 28, 1772: They enclose a draft on John Whitmore for £125 from Stocker & Wharton & John Wilcocks at thirty days’ sight, dated May 26 in favor of and endorsed by Josiah Hewes, to pay for the books ordered through Sparks for the Library Company. If the amount is insufficient, they will discharge the balance. In a previous letter they had spoken of remitting by Falconer, but the election of directors, the settlement of accounts, and other business prevented them. The letter is addressed to Franklin by Capt. Hood, via Bristol, and is signed by Samuel Rhoads, Josiah Hewes, and Robert Strettell Jones.>
